DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the RCE filed on 06/01/22.  Accordingly, claims 1-7 are currently pending.
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamura et al (2019/0181986), previously cited.
-Regarding claim 1, Kitamura et al teaches a wireless communication method (see figures 4 and 5 for illustrations) used in a wireless communication system including a first wireless apparatus (UE) and a second wireless apparatus (eNB), the wireless communication method (see figure 4) comprising: 
receiving, by the first apparatus (UE), a first Signal (CB#3, CB#4)  composed of a plurality of parts (CB#3, CB#4)  and a second signal (“DCI”, [0062]) comprising (DL ASSIGNMENT) including first information (comprising information ((HPN=2, CB index =3, HPN=3, CB index =4), figure 4) or information ((HPN=1, CBG Index=2), figure 5) about the first signal from the second wireless apparatus (eNB), (see [0076]); and
transmitting, by the first wireless apparatus, second information (e.g., NACK, figure 5) indicating a reception result of the first signal to the second wireless apparatus using a first mode (as illustrated in figure 5) being a mode determined based on the first information (when comprising information (HPN=1, CBG Index=2))  included in the second signal, out of a plurality of modes in which the reception result is expressed differently, (see [0052, 0078, 0079, 0081. 0093]), 
wherein the plurality of modes includes the first mode (as illustrated by figure 5) where a reception success/failure of the entire first signal is expressed as the reception result (as illustrated by (CBG#2→NACK,  figure 5), and a second mode (as illustrated by figure 4) where a reception success/failure of each part of the first signal is separately expressed as the reception result (as illustrated by (CB#3 → ACK, CB#4→ ACK), figure 4), (see [0052, 0066]),
wherein (see figure 4), when the second  mode is included in the second signal, the first wireless apparatus determines whether reception has succeeded or failed for each part included in the first signal, (e.g., a result of the determination for each part as illustrated by (CB#3 → ACK, CB#4→ ACK), figure 4), 
wherein when the first  mode is included in the second signal and all the reception of the plurality of parts in the first signal has failed, the first wireless apparatus inherently and necessarily transmits the second information indicating a determination result  of reception failure of the first signal, (e.g., the second information being and NACK just like (CBG#2→NACK,  figure 5)), in order to responsively receive a retransmission of the plurality of all parts (CB#3, CB#4)  of the first signal from the second wireless apparatus, (see “On the transmitting side, the whole TB is retransmitted in response to a NACK for the receiving side”, [0037]), and 
wherein (see figure 5), when the first  mode is included in the second signal and first partial reception (CB#4) of the plurality of parts (CB#3, CB#4) in the first signal has succeeded and second partial reception (CB#3) of the plurality of parts in the first signal has failed, the first wireless apparatus transmits the second information indicating a determination result  (as illustrated by (CBG#2→NACK,  figure 5) of reception failure of the first signal.
-Regarding claim 2, Kitamura et al teaches that the first information is information on processing (“HARQ processes”, [0062]) applied to the first signal by the second wireless apparatus, (see [0063-0066]).
-Regarding claim 3, Kitamura et al teaches that the first information is a numeric value decided by a combination of a modulation scheme and a coding rate that are applied to the first signal, in such a way that the first information is a numeric value indicating the total number of parts of a transport block (TB) comprising the first signal (see figure 5), wherein the total number is based on the size of the transport block (see [0059]),  which in turn, is decided by a combination of a modulation scheme and a coding rate that are applied to the first signal (see “The radio base station determines the TBS of the DL signal based on the TBS index indicated by the MCS index and the number of resource blocks (for example, physical resource block (PRB (Physical Resource Block)) allocated to the DL signal”, [0044]).
-Regarding claim 4, Kitamura et al  teaches that when the numeric value is larger than a value (“predetermined threshold”, [0059]) designated in advance, the mode to be used for the transmitting of the second information is determined as the second mode (see figure 4 and [0059, 0061], and when the numeric value is smaller than the value designated in advance, the mode to be used for the transmitting of the second information is determined as the first mode if the total number of parts of the transport block is greater than a maximum number of HARQ process ( since in this case, the first signal is assigned with a particular HARQ process ((HPN=0), figure 5) and a reception success/failure of the entire first signal is expressed as the reception result based on the assigned HARQ process (see figure 5, and [0093])).
-Regarding claim 5, Kitamura et al teaches a wireless terminal (UE) (see figures 4 and 5 for an illustrations) that communicates with a base station (eNB), the wireless terminal (further see figure 13) comprising:
a receiver (comprising a wireless receiver included in (203) and a receive antenna (201), see “Each transmitting/receiving section 203 receives the DL signals”. [0220]), that (see figure 4) receives a first Signal (CB#3, CB#4)  composed of a plurality of parts (CB#3, CB#4)  and a second signal (“DCI”, [0062]) comprising (DL ASSIGNMENT) including first information (comprising information ((HPN=2, CB index =3, HPN=3, CB index =4), figure 4) or information ((HPN=1, CBG Index=2), figure 5) about the first signal from the base station (eNB), (see [0076]); and
a transmitter (comprising a wireless transmitter included in (203) and a transmit antenna (201), see “the transmitting/receiving section 203 may transmit retransmission control information”, [0225]), that (see figure 4) transmits second information (e.g., NACK, figure 5) indicating a reception result of the first signal to the base station using a first mode being a mode determined based on information (when comprising information (HPN=1, CBG Index=2)) of the first information included in the second signal, out of a plurality of modes in which the reception result is expressed differently, 
wherein the plurality of modes includes the first mode (as illustrated by figure 5) where a reception success/failure of the entire first signal is expressed as the reception result (as illustrated by (CBG#2→NACK,  figure 5), and a second mode (as illustrated by figure 4) where a reception success/failure of each part of the first signal is separately expressed as the reception result (see (CB#1 → ACK, CB#2→ NACK) of figure 4, and [0052, 0066]),
wherein the receiver determines whether reception has succeeded or failed for each part included in the first signal (e.g., the determination illustrated by (CB#3→NACK, CB#4→ACK, figure 5)), and the transmitter inherently and necessarily transmits the second information indicating a determination result of reception failure of the first signal, ( e.g., the second information being and NACK just like (CBG#2→NACK,  figure 5)) , when the first mode is included in the second signal and all the reception of the plurality of parts in the first signal has failed, in order to responsively receive a retransmission of the plurality of all parts (CB#3, CB#4)  of the first signal from the second wireless apparatus, (see “On the transmitting side, the whole TB is retransmitted in response to a NACK for the receiving side”, [0037]), and 
(see figure 5), the transmitter transmits the second information indicating a determination result (as illustrated by (CBG#2→NACK,  figure 5)  of reception failure of the first signal when the first mode is included in the second signal and first partial reception (CB#4) of the plurality of  parts in the first signal has succeeded and second partial reception (CB#3) of the plurality of parts in the first signal has failed.
-Regarding claim 6, Kitamura et al teaches a base station (eNB) (see figures 4 and 5 for an illustrations) that communicates with a wireless terminal (UE), the base station (further see figure 11) comprising: 
a transmitter  (comprising a wireless transmitter (“transmitters”, [0195]) included in (103) and transmit antenna (101)), that (see figure 4) transmits a first Signal (CB#3, CB#4)  composed of a plurality of parts (CB#3, CB#4)  and a second signal (“DCI”, [0062]) comprising (DL ASSIGNMENT) including first information (comprising information ((HPN=2, CB index =3, HPN=3, CB index =4), figure 4) or information ((HPN=1, CBG Index=2), figure 5) about the first signal to the wireless terminal, (see [0076]); and
a receiver (comprising a wireless receiver (“receivers”, [0195]) included in (103) and a receive antenna (101)), that (see figure 4) receives second information (e.g., NACK, figure 5) indicating a reception result of the first signal from the wireless terminal and is transmitted using a first mode (as illustrated in figure 5) being a mode determined based on the first information (when comprising information (HPN=1, CBG Index=2))  included in the second signal, out of a plurality of modes in which the reception result is expressed differently , (see [0052, 0078, 0079, 0081, 0093]).
wherein the plurality of modes includes the first mode (as illustrated by figure 5) where a reception success/failure of the entire first signal is expressed as the reception result (as illustrated by (CBG#2→NACK,  figure 5),  and a second mode (as illustrated by figure 4) where a reception success/failure of each part of the first signal is separately expressed as the reception result (as illustrated by (CB#3 → ACK, CB#4→ ACK), figure 4), (see [0052, 0066]), and
wherein the receiver inherently and necessarily receives the second information indicating a determination result of reception failure of the first signal,  (e.g., the second information being and NACK just like (CBG#2→NACK,  figure 5)), in order to responsively re-transmit  the plurality of all parts (CB#3, CB#4)  of the first signal to the wireless terminal when the first mode is included in the second signal and all the reception of the plurality of parts in the first signal has failed at the wireless terminal, (see “On the transmitting side, the whole TB is retransmitted in response to a NACK for the receiving side”, [0037]), and 
(see figure 5), the receiver receives the second information (as illustrated by (CBG#2→NACK,  figure 5) indicating a determination result of reception failure of the first signal when the first mode is included in the second signal and first partial reception (CB#4) of the plurality of parts in the first signal has succeeded and second partial reception (CB#3) of the plurality of parts in the first signal has failed at the wireless terminal.
-Regarding claim 7, Kitamura et al  teaches that the first wireless apparatus necessarily and inherently  transmits, to the second wireless apparatus, the second information indicating a determination result of reception success for the entire first signal  when the first mode is included in the second signal and all the reception of the plurality of parts in the first signal has succeeded so that in response, second wireless apparatus does not need to re-transmit the first signal (see [0037]).
Response to Arguments




Applicant's arguments filed on 06/01/22 have been fully considered.  However, claims 1-7, after amended with new limitations or newly added, are deemed not allowable because of reasons set forth above in this Office Action. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463